Wyly, J.
Plaintiff enjoins the sale by executory process of the lots of *576ground occupied by him in the unincorporated town of Berwick, embracing about three and a half acres, on the ground that they are exempted from seizure by the homestead act of 1852.
Plaintiff is by occupation a printer, and he is also the keeper of a ferry. We find nothing in this case entitling plaintiff to the benefit of the homestead act of 1852. See 26 An. 645.
It is therefore ordered that the judgment herein maintaining the injunction be annulled, and that the injunction be dissolved and the suit dismissed with costs of both courts.